MEMORANDUM **
Anahit Antonyan, a native and citizen of Armenia, petitions for review of the decision of the Board of Immigration Appeals (BIA) summarily affirming the decision of the immigration judge (IJ) denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (CAT). Antonyan claims a violation of her due process rights because the BIA issued a decision without setting a new briefing schedule and permitting her to file a brief. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
We disagree with Antonyan’s argument that her due process rights were violated or that she was denied a reasonable opportunity to file a brief before the BIA. Antonyan, through counsel, received a briefing schedule and a complete transcript. Antonyan thereafter requested that her case be remanded to the IJ, then requested that her case be returned to the BIA, but did not move for additional time to file a brief after the case returned to the BIA. Antonyan has failed to demonstrate that she was denied a fair opportunity to file a brief and has not established substantial prejudice to establish a due process violation. See Lara-Torres v. Ashcroft, 383 F.3d 968, 973 (9th Cir.2004).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Antonyan’s motion for stay of removal included a timely request for stay of voluntary departure. This stay will expire upon the issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.